Case: 20-40550     Document: 00516089591         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-40550                       November 10, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gary Lance Youngblood,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:06-CR-169-4


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Gary Lance Youngblood, federal prisoner # 30374-177, appeals the
   dismissal of his motion for compassionate release, which he filed pursuant to
   18 U.S.C. § 3582(c)(1)(A).      The district court determined it had no
   jurisdiction. The Government, although not explicitly conceding error by the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40550       Document: 00516089591          Page: 2   Date Filed: 11/10/2021




                                     No. 20-40550


   district court, asserts that the district court should have denied Youngblood’s
   motion for compassionate release on the merits rather than dismissing the
   motion on jurisdictional grounds.
            The jurisdictional issue was settled by a decision we handed down
   after the district court dismissed the motion. See United States v. Shkambi,
   993 F.3d 388, 389-90 (5th Cir. 2021). There, we determined that the district
   court had erred in dismissing a federal prisoner’s Section 3582(c)(1)(A)
   motion for lack of jurisdiction. In rejecting the district court’s conclusions,
   we observed that Section 3582 motions are similar to postconviction motions
   filed under 28 U.S.C. § 2255 in that they are filed in the same docket as the
   prisoner’s criminal judgment, and there necessarily is jurisdiction to consider
   them. Id. at 390. Further, even though a district court’s ability to modify a
   defendant’s sentence under Section 3582 is limited to those specific
   circumstances enumerated by Congress, “not all legal limits are jurisdictional
   ones.”     Id.    Consequently, the district court had jurisdiction over
   Youngblood’s § 3582(c)(1)(A) motion because Youngblood “properly filed
   it in a court that had the power to grant it.” Id.
            The Government asserts that this court should affirm on alternative
   grounds because the record shows that Youngblood is not eligible for
   compassionate release. The Government contends that the commentary to
   the United States Sentencing Guidelines Section 1B1.13, p.s., is applicable to
   Youngblood’s motion and is binding. Youngblood argues that Section 1B1.13
   is inapplicable to his compassionate release motion.
            We also have resolved this issue, holding that “neither the policy
   statement nor the commentary to it binds a district court addressing a
   prisoner’s own motion under § 3582.” Id. at 393. Instead, the district court’s
   decision on compassionate release is governed by Section 3582(c)(1)(A)(i)
   and the sentencing factors in 18 U.S.C. Section 3553(a). Id.




                                          2
Case: 20-40550      Document: 00516089591           Page: 3    Date Filed: 11/10/2021




                                     No. 20-40550


          Thus, the district court erred in its jurisdictional ruling, in considering
   Section 1B1.13 and its commentary to be binding, and in not analyzing if the
   Section 3553(a) factors support a sentence reduction.
          The dismissal of Youngblood’s Section 3582(c)(1)(A) motion is
   VACATED. Youngblood’s motion to appoint Federal Public Defender
   Samantha J. Kuhn as appellate counsel is DENIED as moot. His motion to
   remand is GRANTED, and we order further proceedings consistent with
   this opinion.




                                           3